Citation Nr: 0000758	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-48 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John P. Frantz, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran had active service from January 1943 to April 
1946.

This appeal arose from a September 1993 rating decision 
denying the veteran's claim for service connection for 
bilateral hearing loss.

On August 11, 1998, the Board of Veterans' Appeals (Board) 
issued a decision finding that the veteran's claim for 
service connection for bilateral hearing loss was not well-
grounded.  The veteran appealed the Board's 1998 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  By order dated July 20, 
1999, the Court vacated the Board's decision and remanded the 
matter to the Board for compliance with the instructions in 
the joint motion for remand.  Copies of the Court's order and 
the joint motion for remand are included in the veteran's 
claims file.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  In light of the 
testimony offered by the veteran and his spouse during the 
April 1995 hearing on appeal with respect to the condition of 
his hearing loss during service and after service, the April 
1998 opinion by a VA audiologist and the November 1999 
statements from fellow Kelvinator Corporation employee Nelson 
Van Dam, and Clinic Director for the Hearing and Speech 
Clinic at Gallaudet University Elena M. Kleifges, the Board 
concludes that the veteran has met the threshold of 
submitting a well-grounded claim.  Accordingly, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).


ORDER

Evidence of a well-grounded claim of service connection for 
bilateral hearing loss has been submitted.  To this extent 
the appeal is granted.


REMAND

In the aforementioned joint motion for remand it was 
indicated that, should the Board find the veteran's claim to 
be well-grounded, the claim should be remanded to the 
Regional Office (RO) as the April 1998 VA opinion did not 
meet the directives set forth in the Board's 1997 remand 
order.

Pursuant to the Court order, the veteran's claim is being 
REMANDED to the originating agency to take the following 
action as quickly as practicable:

1.  The RO should schedule the veteran 
for a VA examination by an otologist, 
including an interview of the veteran to 
secure a complete history of acoustic 
trauma in service, in order to clarify 
the nature of the relationship, if any, 
between the veteran's current bilateral 
hearing loss and any acoustic trauma he 
may have experienced in service.  The 
otologist is requested to proffer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hearing loss is related to his noise 
exposure in service. All necessary tests 
and studies should be accomplished. A 
complete rationale for all opinions 
expressed should be provided.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

2.  Upon completion of the above, the RO 
should adjudicate the veteran's claim for 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal is 
not granted, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The  veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals







